DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 4/11/2022. As directed by the amendment, no claims were canceled, claim 1 was amended, and no new claims were added. Thus, claims 1-10 are pending for this application.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 10, the phrase “further comprising placing the breathing tube in-line with a ventilator or other respiratory device delivering gas to a patient” in lines 1-2 is unclear because claim 1 recites that the atmospheric opening is open to atmospheric air and that a user breathes in atmospheric air, but claim 10 recites that the breathing tube in-line with a ventilator to deliver gas to a patient, which would mean that a user is no longer breathing in atmospheric air. Therefore, the scope of claim 10 is unclear because it appears that all limitations of claim 1 no longer apply for claim 10, which is dependent on claim 1.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571).
  Regarding claim 1, Colman discloses (Fig. 1-2B) a method of sampling steady state breathing air of a person, comprising:
providing a breathing tube (adaptor 120) having a breathing opening (opening of adaptor 120 connected to user’s mouth), a circular atmospheric opening open to atmospheric air (opening of adapter 120 opposite of breathing opening, see Fig. 1), and a breathing passageway between the breathing and atmospheric openings, 
positioning the person's mouth about the breathing opening (paragraph [0040]), and having the person breathe in atmospheric air and exhale through the breathing tube in a steady state manner (user inhales and exhales, such that inhaled and exhaled breath are collected, see paragraph [0040]. Because atmospheric opening is not connected to a ventilator, air inhaled is interpreted as atmospheric air), such that breaths of the person pass with laminar flow through the breathing passageway (“laminar gas flow will be maintained”, paragraph [0050]): and 
using a sampling tube (112) coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway (see Fig. 1 and 2B).
Colman discloses a breathing opening, but does not disclose the having an oval breathing opening. However, Carrier teaches (Fig. 1-14) a mouthpiece (90) having a breathing opening having an oval shape (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing opening of Colman to be oval shaped, as taught by Carrier, for the purpose of providing a breathing opening having a shape adapted to fit around the patient’s mouth and around which the lips of the patient can be positioned comfortably so that the mouthpiece is maintained within the patient’s mouth (paragraph [0041] of Carrier).
Modified Colman does not disclose wherein the breathing passageway is tapered from the breathing opening to the atmospheric opening. However, Ku teaches (Fig. 1) a breathing passageway (109) tapered from a breathing opening (143) to an atmospheric opening (107) (paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing passageway of modified Colman to be tapered, as taught by Ku, for the purpose of preventing saliva and other mouth contents from entering the device (paragraph [0056] of Ku).
Regarding claim 2, modified Colman discloses the sampling tube is positioned within an elongated cylindrical portion of the breathing tube (sampling tube 110 is positioned within elongated cylindrical portion122 of Colman).
Regarding claim 5, modified Colman is silent that the breathing passageway has a normal cross-sectional airflow area is at least 1.0 cm2. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the normal cross sectional area of the breathing passageway of modified Colman to be at least 1.0 cm2 for the purpose of providing sufficient cross sectional area to maintain laminar flow of air to and from the patient, since discovering the optimum value involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, modified Colman discloses the step of coupling the sampling tube to a transport tube (coupling a sampling tube (110) to a transport tube 113).
Regarding claim 7, modified Colman discloses coupling a monitor at an end of the transport tube (gas analyzer, paragraph [0053] Colman).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Ahmad (US 9,689,864).
 Regarding claim 3, modified Colman discloses passing air through breathing tube having a breathing passageway, but does not disclose passing air through a filter disposed within the passageway. However, Ahmad teaches (Fig. 15) a breathing tube (361) having a breathing passageway, and discloses the step of passing air through a filter disposed within the passageway (see Col. 35 lines 35-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include passing air through a filter disposed within the passageway, as taught by Ahmad, for the purpose of protecting a user from cross-contamination (Col. 34 lines 1-5 of Ahmad).
 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Boussignac (US 9,138,556).
Regarding claim 4, modified Colman discloses passing air through a passageway, but does not disclose passing air through a valve disposed within the passageway. However, Boussignac teaches (Fig. 3) passing air through a valve (exhaust valve 21) disposed within the passageway (see Fig. 3 and Col. 4 lines 51-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include passing air through a valve disposed within the passageway, as taught by Boussignac, for the purpose of preventing overpressure of the air passageway by allowing overpressurized air to escape through the valve (Col. 4 lines 51-55 of Boussignac).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Arsenault (US 2017/0347918) 
 Regarding claim 8, modified Colman discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to ascertain a number of times the breathing tube has been used.
However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to ascertain a number of times the breathing tube has been used (paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include using an identification chip coupled to the breathing tube to ascertain a number of times the breathing tube has been used, as taught by Arsenault, for the purpose of allowing a user to determined whether the device has been used or not and by who (paragraph [0049] Arsenault).
Regarding claim 9, modified Colman discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to store patient ID and session results.
  However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to store patient ID and session results (patient name and which test was performed, paragraphs [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include using an identification chip coupled to the breathing tube to store patient ID and session results, as taught by Arsenault, for the purpose of providing recordkeeping of who used the device and for what purpose (paragraphs [0049]-[0050] of Arsenault).
  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Boehringer (US 4,346,584).
Regarding claim 10, as best understood, modified Colman discloses a breathing tube, but does not disclose placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient.
However, Boehringer teaches (Fig. 2-3) a breathing tube (24,34) and the step of placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient (see Fig. 2 and Col. 4 lines 15-20 of Colman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include step of placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient, as taught by Boehringer, for the purpose of allowing a user who requires artificial ventilation to use the device, thereby allowing for sampling of breaths of such users.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2 and 5-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15/931,890 in view of Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571).
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Application ‘890 claim 1
Instant application claim 1
A method of storing data in a disposable breathing tube assembly comprising: 

Providing the breathing tube assembly comprising (1) a breathing tube having a breathing opening and an atmospheric opening open to atmospheric air and a breathing passageway between the breathing and atmospheric openings, and (2) a transport tube that is fluidly coupled to the breathing passageway and that comprises a coupling having electronics;

Utilizing the breathing tube assembly to obtain a sample by having a patient use the breathing tube to breathe in atmospheric air and exhale through the breathing tube in a steady state manner; and

Operating the electronics contained within the coupling of the transport tube to store (a) patient-specific identifier, (b) date and time stamp and (c) session result data.

A method of sampling steady state breathing air of a person, comprising:

providing a breathing tube having an oval breathing opening, a circular atmospheric opening open to atmospheric air, and a breathing passageway between the breathing and atmospheric openings, wherein the breathing passageway is tapered from the breathing opening to the atmospheric opening, 

positioning the person's mouth about the oval breathing opening, and having the person use the oval breathing opening to breathe in atmospheric and exhale  through the breathing tube in a steady state manner, such that breaths of the person pass with laminar flow through the breathing passageway; and 

using a sampling tube coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway.


Thus, it is apparent, for the broadening aspect, that Application ‘890 claim 1includes features that are not in Instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since Instant application claim 1 is anticipated by Application ‘890 claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over Application ‘890 claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, Application ‘890 claim 1 fails to recite the using a sampling tube coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway, an oval breathing opening, wherein the breathing passageway is tapered from the breathing opening to the atmospheric opening.  
However, Colman teaches using a sampling tube (112) coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway (see Fig. 1 and 2B). However, Carrier teaches (Fig. 1-14) a mouthpiece (90) having a breathing opening having an oval shape (paragraph [0041]). Finally, Ku teaches (Fig. 1) a breathing passageway (109) tapered from a breathing opening (143) to an atmospheric opening (107) (paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Application ‘890 to include using a sampling tube coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway, as taught by Colman, for the purpose of providing a replaceable medium for transferring the gas sample to an analyzer, and to modify the breathing tube to include an oval breathing opening, as taught by Carrier, for the purpose of providing a breathing opening having a shape adapted to fit around the patient’s mouth and around which the lips of the patient can be positioned comfortably so that the mouthpiece is maintained within the patient’s mouth (paragraph [0041] of Carrier), and to further modify the invention of claim 1 of Application ‘890 such that the breathing passageway is tapered from the breathing opening to the atmospheric opening, as taught by Ku, for the purpose of preventing saliva and other mouth contents from entering the device (paragraph [0056] of Ku).  
Regarding claim 2, modified claim 1 of Application ‘890 discloses the sampling tube is positioned within an elongated cylindrical portion of the breathing tube (sampling tube 110 is positioned within elongated cylindrical portion122 of Colman).
Regarding claim 5, modified claim 1 of Application ‘890 is silent that the breathing passageway has a normal cross-sectional airflow area is at least 1.0 cm2. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the normal cross sectional area of the breathing passageway of modified claim 1 of Application ‘890 to be at least 1.0 cm2 for the purpose of providing sufficient cross sectional area to maintain laminar flow of air to and from the patient, since discovering the optimum value involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, modified claim 1 of Application ‘890 does not disclose the step of coupling the sampling tube to a transport tube.
However, Colman teaches (Fig. 1-2B) coupling a sampling tube (110) to a transport tube 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 1 of Application ‘890 to include the step of coupling the sampling tube to a transport tube, as taught by Colman, for the purpose of allowing gas collected from the breathing passageway to be delivered to a gas analyzer to allow for monitoring of patient’s breathing (paragraph [0041] Colman).
Regarding claim 7, modified claim 1 of Application ‘890 does not disclose the step of coupling a monitor at an end of the transport tube. However, Colman teaches coupling a monitor at an end of the transport tube (gas analyzer, paragraph [0053] Colman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of Application ‘890 to include the step of coupling a monitor at an end of the transport tube, as taught by Colman, for the purpose of providing analysis and feedback accessible to the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Ahmad (US 9,689,864).
 Regarding claim 3, modified Colman discloses passing air through breathing tube having a breathing passageway, but does not disclose passing air through a filter disposed within the passageway. However, Ahmad teaches (Fig. 15) a breathing tube (361) having a breathing passageway, and discloses the step of passing air through a filter disposed within the passageway (see Col. 35 lines 35-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include passing air through a filter disposed within the passageway, as taught by Ahmad, for the purpose of protecting a user from cross-contamination (Col. 34 lines 1-5 of Ahmad).
 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent Application No. 15/931,890 in view of Colman (US 2009/0137920) in view of Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Boussignac (US 9,138,556).
Regarding claim 4, modified claim 1 of U.S. Patent Application No. 15/931,890 discloses passing air through a passageway, but does not disclose passing air through a valve disposed within the passageway. However, Boussignac teaches (Fig. 3) passing air through a valve (exhaust valve 21) disposed within the passageway (see Fig. 3 and Col. 4 lines 51-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 1 of U.S. Patent Application No. 15/931,890 to include passing air through a valve disposed within the passageway, as taught by Boussignac, for the purpose of preventing overpressure of the air passageway by allowing overpressurized air to escape through the valve (Col. 4 lines 51-55 of Boussignac).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent Application No. 15/931,890 in view of Colman (US 2009/0137920), Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Arsenault (US 2017/0347918) 
 Regarding claim 8, modified claim 1 of U.S. Patent Application No. 15/931,890 discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to ascertain a number of times the breathing tube has been used.
However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to ascertain a number of times the breathing tube has been used (paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 1 of U.S. Patent Application No. 15/931,890 to include using an identification chip coupled to the breathing tube to ascertain a number of times the breathing tube has been used, as taught by Arsenault, for the purpose of allowing a user to determined whether the device has been used or not and by who (paragraph [0049] Arsenault).
Regarding claim 9, modified claim 1 of U.S. Patent Application No. 15/931,890 discloses a breathing tube, but does not disclose using an identification chip coupled to the breathing tube to store patient ID and session results.
  However, Arsenault teaches (Fig. 1, 6-7) using an identification chip (RFID chip 75) coupled to the breathing tube (10) to store patient ID and session results (patient name and which test was performed, paragraphs [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 1 of U.S. Patent Application No. 15/931,890 to include using an identification chip coupled to the breathing tube to store patient ID and session results, as taught by Arsenault, for the purpose of providing recordkeeping of who used the device and for what purpose (paragraphs [0049]-[0050] of Arsenault).
  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent Application No. 15/931,890  in view of Colman (US 2009/0137920), Carrier (US 2009/0056716) and Ku (US 2012/0004571), and further in view of Boehringer (US 4,346,584).
Regarding claim 10, as best understood, modified claim 1 of U.S. Patent Application No. 15/931,890 discloses a breathing tube, but does not disclose placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient.
However, Boehringer teaches (Fig. 2-3) a breathing tube (24,34) and the step of placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient (see Fig. 2 and Col. 4 lines 15-20 of Colman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 1 of U.S. Patent Application No. 15/931,890 to include step of placing the breathing tube in line with a ventilator or other respiratory device delivering gas to a patient, as taught by Boehringer, for the purpose of allowing a user who requires artificial ventilation to use the device, thereby allowing for sampling of breaths of such users.
 
 Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection relies on one or more references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785